                                                    Case 3:20-cv-05910-LB Document 6 Filed 08/25/20 Page 1 of 1




                                   

                                   
                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                      1257+(51',675,&72)&$/,)251,$
                                   

                                   
                                        U.S. WECHAT USERS ALLIANCE, et
                                                                                               &DVH1R& 20-cv-5910 LB
                                        al.
                                                                                               &216(1725'(&/,1$7,21
                                                                 3ODLQWLII V                    720$*,675$7(-8'*(
                                                Y                                            -85,6',&7,21
                                        DONALD J. TRUMP, et al.
                                   

                                                             'HIHQGDQW V 

                                     INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RX LI\RXDUHWKHSDUW\ 
                                        RUWKHSDUW\\RXUHSUHVHQW LI\RXDUHDQDWWRUQH\LQWKHFDVH FKRRVH V WRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                         ✔ Consent to Magistrate Judge Jurisdiction
                                            ‫܆‬
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,YROXQWDULO\consentWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                  
                                                OR
                                  
                                            ‫ ܆‬Decline Magistrate Judge Jurisdiction
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,declineWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH

                                  
                                               August 25, 2020                                         Michael W. Bien
                                        '$7( BBBBBBBBBBBBBBBB                               1$0(
                                  
                                                                                     &2816(/)25
                                                                                                 Plaintiffs
                                                                                     25³3526(´ 

                                  
                                                                                                        /s/Michael W. Bien
                                                                                                                      Signature
                                  

                                  
